RENDERED: SEPTEMBER 17, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2020-CA-1526-MR

JAMES A. FIELDER                                                    APPELLANT


                       APPEAL FROM MEADE CIRCUIT COURT
v.                     HONORABLE BRUCE T. BUTLER, JUDGE
                             ACTION NO. 17-CR-00124


COMMONWEALTH OF KENTUCKY                                              APPELLEE


                                  OPINION AND ORDER
                                      DISMISSING

                                     ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: James A. Fielder appeals from the Meade Circuit Court’s

October 29, 2020 order denying his motion to declare KRS1 439.340(11)

unconstitutional as applied to him. Because he failed to name as an appellee the

Kentucky Department of Corrections (DOC), an indispensable party, this Court

lacks jurisdiction to conduct appellate review.



1
    Kentucky Revised Statutes.
                                      BACKGROUND

                On September 11, 2017, a Meade County grand jury indicted Fielder

on charges of first-degree sexual abuse of his granddaughter. He pleaded guilty.

                Prior to sentencing, Fielder moved the circuit court to add the DOC as

a party and the motion was granted on August 14, 2019. A month later, Fielder

was sentenced to imprisonment for a term of five years.

                After Fielder served twenty percent of his sentence and was thus

parole eligible under 501 KAR2 1:030, he filed a motion in circuit court to declare

KRS 439.340(11) unconstitutional as applied to him. KRS 439.340(11) says “[n]o

eligible sexual offender . . . shall be granted parole unless he or she has

successfully completed the Sexual Offender Treatment Program [(SOTP)].” He

argued that the DOC had housed him at the Meade County Detention Center where

completion of the SOTP could not be accomplished before his 501 KAR 1:030

parole eligibility.

                After a hearing on Fielder’s constitutional challenge, the circuit court

concluded parole is not a fundamental right and that KRS 439.340(11) is rationally

related to a legitimate government interest; thereby denying Fielder’s request.

                Fielder filed a timely notice of appeal; however, he did not name the

DOC as a party.


2
    Kentucky Administrative Regulations.

                                            -2-
                                      ANALYSIS

             The DOC has “sole authority and responsibility for establishing[,]”

and “shall operate[,]” the SOTP. KRS 197.420; KRS 197.400. The DOC is not

subject to this Court’s jurisdiction because Fielder did not name the DOC as an

appellee. Watkins v. Fannin, 278 S.W.3d 637, 640 (Ky. App. 2009) (“Court has no

jurisdiction relative to persons not named as parties to the appeal.”).

             This lack of in personam jurisdiction prevents the Court from granting

the relief Fielder seeks – “an Order that he is immediately parole eligible” because

DOC lodged him where he was unable to satisfy KRS 439.340(11). Such an order,

necessarily, would be directed to the DOC. That makes the DOC an indispensable

party. Liquor Outlet, LLC v. Alcoholic Beverage Control Bd., 141 S.W.3d 378,

387 (Ky. App. 2004) (citation omitted) (“An indispensable party is one whose

absence prevents the Court from granting complete relief among those already

parties.”). The failure to join an indispensable party “is a jurisdictional defect that

cannot be remedied.” Nelson County Bd. of Educ. v. Forte, 337 S.W.3d 617, 626

(Ky. 2011) (citation omitted).

             As the Supreme Court said, “Because we do not have in

personam jurisdiction over the DOC, we are without authority to direct the agency

to take any action relating to his parole eligibility status, regardless of the merits of

Appellant’s argument.” Reed v. Commonwealth, No. 2013-SC-0707-MR, 2015


                                           -3-
WL 2266260, at *2 (Ky. May 14, 2015). Under nearly identical facts, and

presented with the same argument, we previously held just as we have here.

Quiggins v. Commonwealth, No. 2018-CA-1738-MR, 2019 WL 3246482, *2 (Ky.

App. Jul. 19, 2019) (“argument relates exclusively to the operation of the SOTP

and the impact of administrative delays on his eligibility for parole, the DOC’s

control of the SOTP would be directly affected by the result of this appeal. . . .

Therefore, a decision cannot be reached in its absence.”).

                                  CONCLUSION

             Based upon the foregoing, this appeal is hereby dismissed for failure

to join an indispensable party to the appeal.

             ALL CONCUR.




 ENTERED: 09/17/2021                ______________________________________
                                          JUDGE, COURT OF APPEALS




                                          -4-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Douglas E. Miller        Daniel Cameron
Radcliff, Kentucky       Attorney General of Kentucky
                         Frankfort, Kentucky

                         Kristin L. Conder
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -5-